PER CURIAM.
Appellant sued in the District Court for an injunction to restrain enforcement of a judgment of conviction entered by appellee as judge of the Police Court of the District of Columbia, following appellant’s conviction of having engaged in the business of a dealer in. second-hand personal property without a license. The cause came on to be heard before Chief Justice Edward C. Eicher, who, after hearing, entered an order dismissing the complaint. A careful examination of the record convinces us that the trial court properly exercised its discretion, and that there is no reason to disturb its judgment.
Affirmed.